                                                                  Case 2:15-cv-02026-MMD-CWH Document 135 Filed 07/22/20 Page 1 of 2



                                                                 NATALIE L. WINSLOW, ESQ.
                                                             1   Nevada Bar No. 12125
                                                                 REX D. GARNER, ESQ.
                                                             2   Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                             6
                                                                 Attorneys for The Bank of New York Mellon fka
                                                             7   The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                             8   Loan Trust 2006-OC9, Mortgage Pass-Through
                                                                 Certificates, Series 2006-OC9
                                                             9

                                                            10                      UNITED STATES DISTRICT COURT
                                                                                         DISTRICT OF NEVADA
                                                            11
                                                                 THE BANK OF NEW YORK MELLON FKA     Case No.: 2:15-cv-02026-MMD-CWH
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 THE BANK OF NEW YORK, AS TRUSTEE
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 TRUST 2006-OC9, MORTGAGE PASS-
AKERMAN LLP




                                                            14   THROUGH CERTIFICATES, SERIES 2006-  MOTION TO REMOVE ATTORNEY
                                                                 OC9,                                FROM ELECTRONIC SERVICE LIST
                                                            15
                                                                          Plaintiff,
                                                            16   vs.

                                                            17   LOG CABIN MANOR HOMEOWNERS
                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                            18   1, LLC; DOE INDIVIDUALS I-X, Inclusive,
                                                                 And ROE CORPORATIONS I-X, Inclusive,
                                                            19
                                                                       Defendants.
                                                            20   SFR INVESTMENTS POOL 1, LLC,

                                                            21            Counterclaimant,
                                                                 vs.
                                                            22
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            23   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN
                                                            24   TRUST 2006-OC9, MORTGAGE PASS-
                                                                 THROUGH CERTIFICATES, SERIES 2006-
                                                            25   OC9;        MORTGAGE          ELECTRONIC
                                                                 REGISTRATION SYSTEMS, INC., a Delaware
                                                                 corporation, as nominee beneficiary for DHI
                                                            26   MORTGAGE COMPANY, LTD.; VICTORIA J.
                                                                 ARBOLDEA, an individual and JOAQUIN
                                                            27   VALDEZ, an individual,

                                                            28            Counter-Defendant/Cross-Defendant.


                                                                                                           1
                                                                 52887583;1
                                                                  Case 2:15-cv-02026-MMD-CWH Document 135 Filed 07/22/20 Page 2 of 2




                                                             1   TO:      ALL PARTIES OF RECORD AND THEIR COUNSEL:

                                                             2            PLEASE TAKE NOTICE that that Thera A. Cooper, Esq., is no longer associated with the

                                                             3   law firm of Akerman LLP and requests that Ms. Copper, be removed from the service list.

                                                             4            Akerman LLP continues to serve as counsel for The Bank of New York Mellon FKA The

                                                             5   Bank of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust

                                                             6   2006-OC9, Mortgage Pass-Through Certificates, Series 2006-OC9 in this action.               All items,

                                                             7   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             8   action should continue to be directed to Natalie L. Winslow, Esq. and Rex D. Garner, Esq.
                                                             9
                                                                          DATED this 28th day of April, 2020
                                                            10

                                                            11                                                 AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                               /s/ Rex D. Garner
                      LAS VEGAS, NEVADA 89134




                                                            13                                                 NATALIE L. WINSLOW, ESQ.
AKERMAN LLP




                                                                                                               Nevada Bar No. 12125
                                                            14                                                 REX D. GARNER, ESQ.
                                                                                                               Nevada Bar No. 9401
                                                            15
                                                                                                               1635 Village Center Circle, Suite 200
                                                            16                                                 Las Vegas, Nevada 89134

                                                            17                                                 Attorneys for The Bank of New York Mellon fka The
                                                                                                               Bank of New York, as Trustee for the Certificateholders
                                                            18                                                 of CWALT, Inc., Alternative Loan Trust 2006-OC9,
                                                                                                               Mortgage Pass-Through Certificates, Series 2006-OC9
                                                            19                                                 and Mortgage Electronic Registration Systems, Inc.

                                                            20

                                                            21                                          COURT APPROVAL

                                                            22            IT IS SO ORDERED.

                                                            23                  July 22, 2020
                                                                          Date:______________

                                                            24                                                        ___________________________________
                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                               2
                                                                 52887583;1
